       Case 5:18-cv-04071-DDC-ADM Document 111 Filed 07/09/19 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

 ANTHONY J. HAMPTON,

            Plaintiff,

            v.                                              Case No. 18-4071-DDC-ADM

 BARCLAYS BANK DELAWARE, ET AL.,

            Defendants.


                                   SCHEDULING ORDER

        On July 9, 2019, in accordance with Fed. R. Civ. P. 16, U.S. Magistrate Judge Angel D.

Mitchell conducted a scheduling conference in this case as to plaintiff Anthony J. Hampton’s claim

against defendant Barclays Bank Delaware (“Barclays”).          Mr. Hampton appeared pro se.

Barclays appeared through counsel B. Scott Tschudy.               Defendant TransUnion, LLC

(“TransUnion”) appeared through counsel Megan Stumps-Turner.1 The remaining defendants

were not required to appear given the stay as to plaintiff’s claims against them. Nonetheless,

defendant Discover Bank appeared through counsel Kristen A. Byrd; defendant Loandepot.com,

LLC appeared through counsel Kersten L. Holzhueter; and defendant Marketplace Loan Grantor

Trust appeared through counsel Michael C. Barnhill and Michael J. Norton. Defendants Equifax

Inc. and Equifax Information Services, LLC did not appear. After consultation with Mr. Hampton

and Barclays, the court enters this scheduling order only as to Mr. Hampton’s claims against

Barclays, summarized in the table that follows:




   1
      The court orders Ms. Stumps-Turner to file an entry of appearance given her appearance at
the scheduling conference on behalf of TransUnion, LLC.
Case 5:18-cv-04071-DDC-ADM Document 111 Filed 07/09/19 Page 2 of 7
      Case 5:18-cv-04071-DDC-ADM Document 111 Filed 07/09/19 Page 3 of 7




1.       Alternative Dispute Resolution (ADR).

         Mr. Hampton must submit a good-faith settlement proposal to Barclays by July 23, 2019.

Barclays must make a good-faith counter-proposal by August 6, 2019. By August 20, 2019,

unless the parties have jointly filed a notice stating the full name, mailing address, and telephone

number of the person whom they have selected to serve as mediator, along with the firmly

scheduled date, time, and place of mediation, each party must submit a confidential settlement

report        by      email     to    the     undersigned       U.S.      Magistrate      Judge       at

ksd_mitchell_chambers@ksd.uscourts.gov (but not the presiding U.S. District Judge). These

reports must briefly set forth the parties’ settlement efforts to date, current evaluations of the case,

views concerning future settlement negotiations, the overall prospects for settlement, and a specific

recommendation regarding mediation or any other ADR method. These reports must not be filed

with the Clerk’s Office. The court will evaluate whether to order mediation after reviewing the

parties’ confidential settlement reports.

2.       Discovery.

         a.        By July 19, 2019, Barclays will serve its initial disclosures with regard to

witnesses, exhibits, damage computations, and any applicable insurance coverage, as required by

Fed. R. Civ. P. 26(a)(1). Mr. Hampton shall serve his Fed. R. Civ. P. 26(a)(1) initial disclosures

by July 23, 2019. Supplementations of those disclosures under Fed. R. Civ. P. 26(e) must be

served at such times and under such circumstances as required by that rule.

         b.        Mr. Hampton and Barclays agree that principles of comparative fault do not apply

to this case.

         c.        Mr. Hampton and Barclays agree that they will not use expert testimony.


                                                   3
     Case 5:18-cv-04071-DDC-ADM Document 111 Filed 07/09/19 Page 4 of 7




       d.      Mr. Hampton and Barclays agree that physical or mental examinations pursuant

Fed. R. Civ. P. 35 are not appropriate in this case.

       e.      Electronically stored information (ESI) in this case will be handled as follows:

               Barclays does not anticipate that this case will involve substantial
               ESI. Therefore, Barclays will produce any ESI, if at all, in multi-
               page .pdf format. Barclays further submits that the parties will
               meet-and-confer to decide upon a reasonably specific ESI protocol
               to the extent that discovery in this case elicits ESI.

       f.      Discovery in this case may be governed by a protective order. If the parties agree

on the need for, scope, and form of such a protective order, they must confer and then submit a

jointly proposed protective order by July 19, 2019. This proposed protective order should be

drafted in compliance with the guidelines available on the court’s website:

  http://www.ksd.uscourts.gov/wp-content/uploads/2015/10/PO-Guidelines-Form-Rev.-March-
                                          2019.pdf

At a minimum, such proposed orders must include a concise but sufficiently specific recitation of

the particular facts in this case that would provide the court with an adequate basis upon which to

make the required finding of good cause pursuant to Fed. R. Civ. P. 26(c). A pre-approved form

of protective order is available on the court’s website:

                   http://ksd.uscourts.gov/index.php/forms/?open=CivilForms

If the parties disagree on the need for, scope, and/or form of a protective order, the party or parties

seeking such an order must file an appropriate motion and supporting memorandum, with the

proposed protective order attached, by July 26, 2019.

       g.      Mr. Hampton and Barclays consent to electronic service of disclosures and

discovery requests and responses. See FED. R. CIV. P. 5(b) and D. KAN. RULES 5.4.2 and 26.3.



                                                  4
      Case 5:18-cv-04071-DDC-ADM Document 111 Filed 07/09/19 Page 5 of 7




       h.       The expense and delay often associated with civil litigation can be dramatically

reduced if the parties and counsel conduct discovery in the “just, speedy, and inexpensive” manner

mandated by Fed. R. Civ. P. 1. Accordingly, the parties are reminded that this court plans to

strictly enforce the certification requirements of Fed. R. Civ. P. 26(g). Among other things, Rule

26(g)(1) provides that, by signing a discovery request, response, or objection, it is certified as (i)

consistent with the applicable rules and warranted by existing law or by a nonfrivolous argument

for extending, modifying, or reversing existing law, or for establishing new law; (ii) not interposed

for any improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the

cost of litigation; and (iii) neither unreasonable nor unduly burdensome or expensive, considering

the needs of the case, prior discovery in the case, the amount in controversy, and the importance

of the issues at stake in the action. If a certification violates these restrictions without substantial

justification, under Rule 26(g)(3), the court must impose an appropriate sanction on the responsible

attorney or party, or both; the sanction may include an order to pay the reasonable expenses,

including attorney fees, caused by the violation. Therefore, before the parties and counsel serve

any discovery requests, responses, or objections in this case, lest they incur sanctions later, the

court strongly suggests that they carefully review the excellent discussion of Rule 26(g) found in

Mancia v. Mayflower Textile Servs. Co., 253 F.R.D. 354 (D. Md. 2008).

3.     Motions.

       a.       Barclays does not intend to file a motion to dismiss in this case.

       b.       During the scheduling conference, Barclays informed the court and Mr. Hampton

that it plans to file an early summary judgment motion on or before September 27, 2019. The

court advised Mr. Hampton that it believed this should provide him with an adequate opportunity


                                                   5
     Case 5:18-cv-04071-DDC-ADM Document 111 Filed 07/09/19 Page 6 of 7




to obtain whatever discovery he needs from Barclays and encouraged Mr. Hampton to obtain

whatever discovery he needs from Barclays before then.

       c.      Compliance with Fed. R. Civ. P. 56 and D. Kan. Rule 56.1 is mandatory, i.e.,

summary judgment briefs that fail to comply with these rules may be rejected, resulting in

summary denial of a motion or consideration of a properly supported motion as uncontested.

Further, the court strongly encourages the parties to explore submission of motions on stipulated

facts and agreement resolving legal issues that are not subject to a good faith dispute. The parties

should follow the summary judgment guidelines available on the court’s website:

    http://ksd.uscourts.gov/wp-content/uploads/2015/10/Summary-Judgment-Guidelines.pdf

       d.      If issues remain unresolved after the parties have complied with the “meet and

confer” requirements applicable to discovery-related motions under Fed. R. Civ. P. 37(a)(1) and

D. Kan. Rule 37.2, the parties shall arrange a discovery conference with the undersigned magistrate

judge before filing a disputed discovery-related motion. Parties may arrange a conference by

emailing the undersigned’s chambers at ksd_mitchell_chambers@ksd.uscourts.gov and providing

a brief, nonargumentative explanation of the dispute and stating the approximate amount of time

they believe they will need with the court to discuss the issue before filing the anticipated motion.

       e.      The undersigned understands that some judges in this District prefer that parties file

a motion for an extension of time to file a motion to compel on or before the 30-day time period

set forth in D. Kan. Rule 37.1(b) expires—e.g., when the parties are continuing to meet and confer

to resolve discovery issues. The undersigned has not and does not presently intend to adopt any

such practice and any such categorical motions will therefore typically be denied. Motions to

compel filed after the 30-day time period will not be denied as untimely solely because a party did


                                                 6
       Case 5:18-cv-04071-DDC-ADM Document 111 Filed 07/09/19 Page 7 of 7




not file a motion for an extension of that deadline. The undersigned will, however, expect any

party that files a motion to compel to comply with D. Kan. Rule 37.1(b) by setting forth their

diligence in attempting to resolve the discovery dispute at issue.

         f.      To avoid filing unnecessary motions, the court encourages the parties to utilize

stipulations regarding discovery procedures. However, this does not apply to extensions of time

that interfere with the deadlines to complete all discovery, for the briefing or hearing of a motion,

or for trial. See FED. R. CIV. P. 29; D. KAN. RULE 6.1(a). Nor does this apply to modifying the

requirements of Fed. R. Civ. P. 26(a)(2) concerning expert reports. See D. KAN. RULE 26.4(c).

         g.      The arguments and authorities section of briefs or memoranda submitted must not

exceed 30 pages, absent an order of the court.

4.       Other Matters.

         a.      This court, like the Kansas Supreme Court, has formally adopted the Kansas Bar

Association’s Pillars of Professionalism (2012) as aspirational goals to guide lawyers in their

pursuit of civility, professionalism, and service to the public. Counsel are expected to familiarize

themselves with the Pillars of Professionalism and conduct themselves accordingly when litigating

cases in this court. The Pillars of Professionalism are available on this court’s website:

     http://ksd.uscourts.gov/wp-content/uploads/2018/01/2-15-13-Pillars-of-Professionalism.pdf

         b.      This scheduling order will not be modified except by leave of court upon a showing

of good cause.

         IT IS SO ORDERED.

         Dated July 9, 2019, at Topeka, Kansas.
                                                              s/ Angel D. Mitchell
                                                              Angel D. Mitchell
                                                              U.S. Magistrate Judge

                                                  7
